Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an environment control apparatus, comprising: an environment control device; an apparatus body including at least one accommodating chamber, wherein the at least one accommodating chamber is configured to accommodate a chip testing device, the chip testing device is configured to carry a plurality of chips, the environment control device is configured to be electrically connected to the chip testing device disposed in the at least one accommodating chamber, and the environment control device is configured to perform a testing operation to the chips carried by the chip testing device through the chip testing device; and a pressing device disposed in the at least one accommodating chamber, wherein the pressing device includes: a contacting structure including a plurality of move slots, wherein each of the move slots is formed by a contacting surface of the contacting structure being recessed along a longitudinal direction; a plurality of movable members each correspondingly disposed in one of the move slots, wherein one side of each of the movable members opposite to the corresponding move slot has a pushing surface, and wherein each of the movable members is configured to move in the corresponding move slot along the longitudinal direction, and when each of the movable members moves in the corresponding move slot, the pushing surface of each of the movable members protrudes from the contacting surface; and 44 109P000005USa plurality of retaining members fixed to the contacting structure, wherein the retaining members are disposed near the move slots, and the retaining members and the contacting structure are configured to jointly limit a range of movement of the plurality of movable members in the corresponding move slots; wherein, when the chip testing device is disposed in the at least one accommodating chamber, the pressing device is correspondingly arranged above the chips carried by the chip testing device, wherein the environment control device is configured to allow the chip testing device disposed in the at least one accommodating chamber and the pressing device arranged in the at least one accommodating chamber to move toward each other, and the environment control device is configured to allow the pushing surfaces of the movable members and the contacting surface to abut against a plurality of side surfaces of the chips together, and wherein, when the pushing surfaces of the movable members and the contacting surface abut against the side surfaces of the chips together, the environment control device is configured to move the chip testing device disposed in the at least one accommodating chamber and the pressing device arranged in the at least one accommodating chamber away from each other, and the movable members correspondingly protrude from the contacting surface and push the chips originally in contact with the contacting surface in combination with all other elements in claim 1.

Regarding claims 2-9, the claims are allowed as they further limit allowed claim 1.

Regarding claim 10, the prior art of record does not teach alone or in combination a chip testing system, comprising: 49 109P000005USa chip testing device configured to carry a plurality of chips; a central control device including at least one environment control device; and at least one environment control apparatus including: an apparatus body including at least one accommodating chamber, wherein the at least one accommodating chamber is configured to accommodate the chip testing device, the chip testing device is configured to carry the chips, the at least one environment control device is configured to be electrically connected to the chip testing device disposed in the at least one accommodating chamber, and the at least one environment control device is configured to perform a testing operation to the chips carried by the chip testing device through the chip testing device; and a pressing device disposed in the at least one accommodating chamber, wherein the pressing device includes: a contacting structure including a plurality of move slots, wherein each of the move slots is formed by a contacting surface of the contacting structure being recessed along a longitudinal direction; a plurality of movable members each correspondingly disposed in one of the move slots, wherein one side of each of the movable members opposite to the corresponding move slot has a pushing surface, and wherein each of the movable members is configured to move in the corresponding move slot along the longitudinal direction, and when each of the movable 50 109P000005USmembers moves in the corresponding move slot, the pushing surface of each of the movable members protrudes from the contacting surface; and a plurality of retaining members fixed to the contacting structure, wherein the retaining members are disposed near the move slots, and the retaining members and the contacting structure are configured to jointly limit a range of movement of the plurality of the movable members in the corresponding move slots, wherein, when the chip testing device is disposed in the at least one accommodating chamber, the pressing device is correspondingly arranged above the chips carried by the chip testing device, wherein the at least one environment control device is configured to allow the chip testing device disposed in the at least one accommodating chamber and the pressing device arranged in the at least one accommodating chamber to move toward each other, and the at least one environment control device is configured to allow the pushing surfaces of the movable members and the contacting surface to abut against a plurality of side surfaces of the chips together, wherein, when the pushing surfaces of the movable members and the contacting surface abut against the side surfaces of the chips together, the at least one environment control device is configured to move the chip testing device disposed in the at least one accommodating chamber and the pressing device arranged in the at least one accommodating chamber away from each other, and the 51 109P000005USmovable members correspondingly protrude from the contacting surface and push the chips originally in contact with the contacting surface, and wherein, when the chip testing device is disposed in the at least one of the accommodating chamber and the pushing surfaces of the movable members and the contacting surface abut against the side surface of the chips together, the central control device is configured to control the chip testing device to perform a predetermined testing process to the chips.in combination with all other elements in claim 10.

Regarding claims 11-19, the claims are allowed as they further limit allowed claim 10.

Tsai et al. US 2021/0020260 A1 relates to an environment control apparatus includes an apparatus body, a processing device, a plurality of heating devices, and a plurality of cooling devices. The apparatus body includes a plurality of accommodating chambers each having one of the heating devices or one of the cooling devices. Each of the heating devices has a high temperature contacting structure, and each of the cooling devices has a low temperature contacting structure. When a chip testing device carrying chips is arranged in one of the accommodating chambers, the chip testing device is supplied with electricity, and the heating device or the cooling device of the one of the accommodating chambers is in operation, the chip testing device is configured to test the chips disposed thereon.

Tsai et al. US 2021/0132142 A1 relates to an environment control device and a chip testing system are provided. An apparatus body of the environment control device includes a plurality of accommodating chambers. Each of the accommodating chambers has a temperature adjusting device disposed therein. Each of the accommodating adjusting devices includes a temperature adjuster, a contacting structure, a frame body, and an elastic annular enclosed member. When a chip testing device carrying a plurality of chips is disposed in one of the accommodating chambers, and the contacting structure contacts one side of the chips, the elastic annular enclosed member is abutted against the chip testing device, and the chip testing device and the contacting structure 

Tsai et al. US 2021/0132140 A1 relates to a chip testing device and a chip testing system are provided. The chip testing system includes a chip testing device and a plurality of environment control apparatuses. A plurality of electrical connection sockets are disposed on one side of a circuit board, and a plurality of testing modules are disposed on another side of the circuit board. A first fixing member and a second fixing member fix the electrical connection sockets on one side of the circuit board, and no screwing members are required to be screwed between the electrical connection sockets and the circuit board. Each of the electrical connection sockets with a chip disposed thereon can be disposed in a high temperature environment or a low temperature environment for testing along with the chip testing device, so that each of the chips does not need to be detached repeatedly.

Tsai et al. US 10726183 B1 relates to a testing apparatus includes a chip carrying device and a pressing device. The chip carrying device includes a circuit board and a plurality of electrically connecting units that are disposed on the circuit board and each can receive a chip. The pressing device includes a cover, an abutting member, and an airtight member. The cover is disposed on the circuit board to jointly define an accommodating space accommodating the abutting member and the electrically 

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                        
                                                                                                                                                                                /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858